Title: 19th.
From: Adams, John Quincy
To: 


       This morning I went with Mr. Brush, and delivered the Letters I had for this place. Mr. Chancey for whom Coll. Humphreys gave me a Letter went with me, to Dr. Stiles the President of the College; who is a curious character. Mr. Jefferson once told, me, he thought him an uncommon instance of the deepest learning without a spark of genius. He was very polite to me, and shew me, the Library, and the apparatus of the College: he has a few natural curiosities; but nothing very extraordinary. We dined at Mr. Platt’s, and afterwards went to see Coll. Wadsworth, who arrived in town this day; and leaves it to-morrow morning for Hartford. Mr. Chaumont and myself afterwards went to the Ball. There has been for these last two months a dancing master here and has given a ball once a fort’night. He had not a very large number of scholars, and there were more ladies than gentlemen. The master of the school does not appear to be a good dancer himself; and do not think his pupils in general have made any great progress for the time they have been learning: there were a few very genteel young Ladies; a great many appear to have been favoured by nature, but not by the graces. At about 11. o’clock, Mr. Chaumont and myself retired, as we intend to leave this place early in the morning.
      